Citation Nr: 9926674	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  96-34 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly pension by reason of the need 
for aid and attendance of another person, or by reason of 
being housebound, due to non-service-connected disability or 
disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1943 to January 1946.

2.  In July 1999, the Board of Veterans' Appeals (Board) was 
notified by the RO that the veteran had died on June [redacted], 
1999.

3.  At the time that the Board was notified of the veteran's 
death, this appeal was not under active consideration on the 
merits by a Member or panel of Members of the Board.


CONCLUSION OF LAW

Because of the death of the veteran prior to commencement of 
active consideration on the appeal on the merits, the Board 
will exercise its discretion not to complete action on this 
case.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. § 20.1302 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a matter of law, veterans' claims do not survive their 
deaths.  Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Unfortunately, the veteran died during the pendency of his 
appeal and this claim is consequently rendered moot.  Id.  

Moreover, as the appeal was not under consideration on the 
merits at the time of the veteran's death, it would serve no 
useful purpose now to initiate consideration of the appeal.  
Therefore, the Board will exercise its discretion not to 
complete action on the case and instead, dismiss the appeal. 
38 C.F.R. § 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal, or as to any 
derivative claim that may be brought by a survivor of the 
veteran.  See 38 C.F.R. § 20.1106 (1998).


ORDER

The appeal is dismissed.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

